Per Curiam.  Anthony C. Malone appeals the July 9, 2002, order of the White County Circuit Court, Second Division, convicting him of possession of cocaine with intent to deliver and possession of marijuana with intent to deliver. However, in violation of Ark. Sup. Ct. R. 4-2(a)(8), the notice of appeal is not included in the addendum. Pursuant to Ark. Sup. Ct. R. 4-2(b)(3), this court finds that the addendum is insufficient, and the appellant is granted fifteen days from the date of the entry of this order within which to file an amended addendum. Dodson v. State, 357 Ark. 646, 187 S.W.3d 854 (2004). Under Ark. R. Sup. Ct. 4-2(b)(3), this court may affirm the judgment if an amended addendum is not filed within the fifteen days.